Exhibit 10.1

 

Reference is made to the Agreement (the “Agreement”) made as of the 14th day of
July, 2004 between Tommy Hilfiger 485 Fifth, Inc. (“Seller”) and Park & 5th
Property, LLC (“Purchaser”) with respect to the purchase of premises located at
485 Fifth Avenue, New York, New York (the “Premises”).

 

The following shall serve to amend and supplement the Agreement:

 

1. The numbering of subsections in Section 6 is amended so that the second
reference to subsection (b) is deemed to refer to subsection (d) and the second
reference to subsection (c) is deemed to refer to subsection (e).

 

2. Section 26(l) is deemed amended so as to add the following in the first line
after the word “licenses”,: “(except for the licenses listed per Schedule C-1
attached hereto)”.

 

3. The second paragraph of Section 26(m) is amended so as to in the fifth and
sixth line thereof delete the words “within thirty (30) days of the end of the
Due Diligence Period”

 

Dated: May 10, 2005

 

TOMMY HILFIGER 485 FIFTH, INC.

By:  

/s/ Steven R. Gursky

   

Steven R. Gursky, Secretary

PARK & 5TH PROPERTY, LLC

By:  

/s/ Hymie Mamiye

Name:

 

Hymie Mamiye

Title:

 

Manager